Order and judgment (one paper), Supreme Court, New York County (Louis B. York, J.), entered September 23, 2002, which granted defendants’ motion for summary judgment and dismissed plaintiffs’ amended and supplemental complaint, and denied plaintiffs’ cross motion for summary judgment, unanimously modified, on the law, to grant the cross motion insofar *205as to dismiss defendants’ counterclaim, and otherwise affirmed, without costs.
Defendants established their entitlement to judgment dismissing the complaint seeking damages and specific performance of an option to purchase defendant Soufer’s bid on certain real property. The option expired pursuant to its terms when plaintiffs failed to pay Soufer a bank or certified check in the amount of $337,757.42 on or before October 4, 1996. None of plaintiffs’ arguments overcome the well-established general principles governing option agreements, requiring strict compliance with terms setting forth the time and manner of an option’s exercise (see Tauber v Bankers Trust Co., 230 AD2d 312, 319 [1997]). No triable issue has been raised as to the existence of equities weighing in favor of permitting plaintiffs’ exercise of the expired option (see J.N.A. Realty Corp. v Cross Bay Chelsea, Inc., 42 NY2d 392 [1977]).
We modify only insofar as to grant plaintiffs’ unopposed cross motion for summary judgment dismissing defendants’ counterclaim. Concur—Nardelli, J.P., Mazzarelli, Lerner, Friedman and Marlow, JJ.